Citation Nr: 1828144	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disability. 

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

Despite that the appeal certified to the Board was limited to the right ankle, the Board finds that the claim is more accurately characterized as a bilateral ankle disability.  As such, the issues have been amended as listed on the title page.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDINGS OF FACT

1.  January 2004 and December 2010 rating decisions respectively denied and declined to reopen a claim of entitlement to service connection for an ankle disability.  Neither decision was appealed and no new and material evidence was submitted within one year of either decision; the decisions thus became final.

2.  Some of the evidence received since the December 2010 denial relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran's right ankle disability was incurred in service. 

4.  The Veteran's left ankle disability was caused by his right ankle disability. 


CONCLUSIONS OF LAW

1.  The December 2010 rating decision that denied the petition to reopen the previously denied claim of entitlement to service connection for an ankle disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a bilateral ankle disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a right ankle disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4. The criteria for service connection for a left ankle disability have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

In this case, the Veteran essentially contends that he injured his right ankle during basic training in September 1962.  He reports that he went to the emergency room and was given crutches.  The Veteran was also placed in a gel cast that had to be removed because of leg swelling and bruising.  Although service treatment records document treatment for the left ankle, the Veteran stated that the notations to a left ankle injury in service were transposed and he was actually treated for his right ankle at the time.  The Veteran further contends that a September 1964 motor vehicle accident in service exacerbated his right ankle injury.  The Veteran alleges that since his right ankle injury he has had right ankle weakness and has favored his left side, which has resulted in left ankle pain and swelling.  See August 2003 Correspondence; August 2006 Statement in Support of Claim; February 2018 Board Hearing Transcript. 

Service treatment records document treatment and complaints for the ankle.  The Veteran had a normal enlistment examination but a September 1962 note documents a left ankle injury playing basketball.  An October 1962 treatment note describes that the Veteran had received a gello cast but it had to be removed and replaced with Ace bandages.  A February 1963 treatment note reflects that the Veteran sprained his left ankle four months prior and continued to have pain and swelling.  In September 1964, the Veteran was in a motor vehicle accident and received multiple bruises and strains.  

Post-service treatment records document diagnoses of Achilles tendinitis of the right foot and bilateral ankle pain.  Records also reflect right ankle laxity and degenerative changes of the bilateral ankles. 

The Veteran was afforded a VA examination in August 2003.  At that time, the Veteran reported that he injured his right ankle while in basic training and at the time had the ankle casted.  He stated that it never healed quite right and since then he had experienced ankle weakness and multiple strains.  He reported that a September 1998 motor vehicle accident also aggravated his ankle pain.  The examiner observed that the Veteran had slight discoloration around the medial malleolus of the right ankle and it was slightly bruised and swollen.  The Veteran had pain to palpation.  The examiner diagnosed the Veteran with a history of right ankle trauma.  She opined that the Veteran's current bilateral ankle pain and disability was a chronic condition that was as likely as not related to his in-service right ankle injury.  The examiner explained that the condition was considered to be chronic due to the Veteran's constant and multiple ankle sprains since his initial ankle sprain during service. 

After review of the record, the Board finds that service connection for a bilateral ankle disability is warranted.   

A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  It is the Board's principal responsibility to assess the credibility, and therefore the probative value of the evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, the Board finds the Veteran's reports that he initially injured his right ankle during service and that notations in the service records regarding the left ankle were a result of transposition both competent and credible.  The Board also finds that the Veteran is competent and credible to report a history of multiple ankle sprains and chronic pain since service. 

In addressing the competent evidence of record,  the Board finds that the positive opinion of the August 2003 VA examiner, provided after reviewing the entirety of the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  Her conclusion is supported by the medical evidence of record, which includes post-service treatment records documenting treatment for chronic bilateral ankle pain and findings that medical reasoning supports reoccurring ankle sprains since the Veteran's initial in-service injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record to the contrary.  

Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for a bilateral ankle disability is granted.  38 U.S.C. §§ 1110, 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).







ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a bilateral ankle disability is reopened.  

Service connection for a right ankle disability is granted. 

Service connection for a left ankle disability, secondary to a right ankle disability, is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


